Citation Nr: 1026668	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-28 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Evaluation of left ankle strain, currently evaluated as 0 percent 
disabling.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that 
decision, the RO granted entitlement to service connection for 
left ankle strain and assigned a 0 percent rating.  The Veteran 
appealed the assigned rating. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.   VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing in May 2010, 
but failed to appeal for this hearing.  In June 2010, the Board 
received a letter from the Veteran explaining that he was unable 
to attend the hearing because of medical issues, and was unable 
to notify VA that he would not be able to attend.  He also 
acknowledged that he would have to wait additional time if 
another Travel Board hearing were scheduled, but nevertheless 
indicated that he still desired such a hearing.

Based on the Veteran's June 2010 letter, the Board finds that 
there was good cause for failing to appear and for failing to 
timely request postponement.  Consequently, a remand is required 
for a new Travel Board hearing to be scheduled.


Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a Travel Board 
hearing.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

